JUDGMENT
PER CURIAM.
This appeal from a judgment of the United States District Court for the District of Columbia was briefed and argued by counsel. The Court has accorded the issues full consideration and has determined that they occasion no need for a published opinion. See D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the judgment of the district court is affirmed, substantially for the reasons stated in the district court’s memorandum opinion of September 21, 2000. The Department of State reasonably construed the plaintiffs’ Freedom of Information Act (FOIA) request to demand production of only those documents that formed the basis for a letter, referred to in the request, written by the Acting Assistant Secretary of State for Legislative Affairs. We have reviewed the records that the Department produced to the plaintiffs, and find that they are consistent with that construction. We also conclude that the affidavit submitted to the district court, in support of the Department’s motion for summary judgment, adequately describes a search reasonably calculated to discover all documents responsive to plaintiffs’ FOIA request. By failing to raise the issue below, plaintiffs waived their claim that the affidavit was inadequate because it failed to mention a search of the office of the Assistant Secretary.
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41(a)(1).